 

Exhibit 10.1

 

TENDER AND VOTING AGREEMENT

 

THIS TENDER AND VOTING AGREEMENT, dated as of August 8, 2017 (this “Agreement”),
by and among Wabash National Corporation, a Delaware corporation (“Parent”),
Redhawk Acquisition Corporation, a Delaware corporation and a direct wholly
owned subsidiary of Parent (“Purchaser”), and [_____________] (the “Principal
Holder”) a stockholder of Redhawk a Delaware corporation (the “Company”).

 

Recitals

 

WHEREAS, concurrently with the execution of this Agreement, Parent, Purchaser
and the Company are entering into an Agreement and Plan of Merger, dated as of
the date hereof (as amended, supplemented, restated or otherwise modified from
time to time, the “Merger Agreement”), which provides, among other things, for
(i) Purchaser to commence a tender offer, (as it may be amended from time to
time as provided under the Merger Agreement, the “Offer”) to acquire all of the
outstanding shares of Class A Common Stock and Class B Common Stock, par value
$0.10 per share, of the Company (collectively, the “Common Stock”) subject to
the terms and conditions of the Merger Agreement, and (ii) following the
consummation of the Offer, Purchaser to merge with and into the Company (the
“Merger”), whereby, except as expressly provided in Article III of the Merger
Agreement, each issued and outstanding share of Common Stock immediately prior
to the effective time of the Merger will be cancelled and converted into the
right to receive the merger consideration specified therein, in each case, upon
the terms and subject to the conditions set forth in the Merger Agreement;

 

WHEREAS, as of the date hereof, the Principal Holder is the beneficial and/or
record owner of his, her or its Existing Shares (as defined herein); and

 

WHEREAS, as an inducement and condition to Parent and Purchaser entering into
the Merger Agreement, Parent and Purchaser have requested that the Principal
Holder agree, and the Principal Holder has agreed to (i) enter into this
Agreement, (ii) abide by the covenants and obligations with respect to the
Covered Shares (as defined herein) set forth herein, (iii) tender the Covered
Shares in the Offer, and (iv) support the Merger, the Offer and the other
transactions contemplated by the Merger Agreement (collectively, the
“Transactions”), in each case, upon the terms and subject to the conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

Article I.
GENERAL

 

Section 1.01         Defined Terms. The following capitalized terms, as used in
this Agreement, shall have the meanings set forth below. Capitalized terms used
but not otherwise defined herein shall have the meanings ascribed thereto in the
Merger Agreement.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

 

 

 

“Appraisal Rights” has the meaning set forth in Section 5.03.

 

“Beneficial Ownership” has the meaning ascribed to such term in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended. The terms “Beneficially Own,”
“Beneficially Owned” and “Beneficial Owner” shall each have a correlative
meaning.

 

“Company” has the meaning set forth in the preamble hereto.

 

“Common Stock” has the meaning set forth in the recitals hereto.

 

“Covered Shares” means as of any given date, the Principal Holder’s Existing
Shares, together with any shares of Common Stock or other voting capital stock
of the Company, and any shares of Common Stock or other voting capital stock of
the Company issued upon the conversion, vesting, payment, exercise or exchange
of securities, in all cases that the Principal Holder has or acquires Beneficial
Ownership of on or after the date hereof as of such given date.

 

“Encumbrance” means any lien, mortgage, pledge, conditional or installment sale
agreement, encumbrance, covenant, condition, restriction, charge, option, right
of first refusal, easement, security interest, deed of trust, right-of-way,
encroachment, occupancy right, community property interest or other restriction
of any nature, whether voluntarily incurred or arising by operation of Law,
including any restriction on the voting of any security, any restriction on the
transfer of any security or other asset, and any restriction on the possession,
exercise or transfer of any other attribute of ownership of any asset, but
excluding any obligation under this Agreement and any applicable restrictions on
transfer under the Securities Act. The term “Encumber” shall have a correlative
meaning.

 

“Existing Shares” means an aggregate number of shares of Common Stock
Beneficially Owned by the Principal Holder as of the date hereof, as set forth
opposite the Principal Holder’s name on Schedule 1 hereto.

 

“Grantees” has the meaning set forth in Section 2.02.

 

“Merger” has the meaning set forth in the recitals hereto.

 

“Merger Agreement” has the meaning set forth in the recitals hereto.

 

“Merger Agreement Termination Date” shall mean the date that the Merger
Agreement is validly terminated in accordance with its terms.

 

“Offer” has the meaning set forth in the recitals hereto.

 

“Parent” has the meaning set forth in the preamble hereto.

 

“Principal Holder” has the meaning set forth in the preamble hereto.

 

“Purchaser” has the meaning set forth in the preamble hereto.

 

“Transactions” has the meaning set forth in the recitals hereto.

 

 

 

 

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
hedge, gift, Encumber, hypothecate or similarly dispose of or to enter into any
Contract, derivative arrangement, option or other arrangement with respect to
the voting of or sale, transfer, assignment, pledge, Encumbrance, hypothecation
or similar disposition of.

 

“Voting Period” has the meaning set forth in Section 2.02.

 

Article II.
VOTING

 

Section 2.01         Agreement to Vote and Support.

 

(a)          The Principal Holder hereby irrevocably and unconditionally agrees
that during the term of this Agreement, at any meeting of the stockholders of
the Company, however called, including any adjournment or postponement thereof,
and in connection with any written consent of the stockholders of the Company
proposed to be taken in lieu of a meeting, the Principal Holder shall, in each
case to the fullest extent that the Covered Shares are entitled to vote thereon
or consent thereto:

 

(i)          appear at each such meeting or otherwise cause his, her or its
Covered Shares to be counted as present thereat for purposes of calculating a
quorum; and

 

(ii)         vote (or cause to be voted) solely in the Principal Holder’s
capacity as a stockholder of the Company, in person or by proxy covering, all of
his, her or its Covered Shares (to the extent not purchased in the Offer)
(1) against (A) any agreement or arrangement related to or in furtherance of an
Acquisition Proposal, (B) any other action, agreement or transaction that is
intended, or would reasonably be expected to impede, prevent or materially delay
the Offer, the Merger or the other Transactions or this Agreement or the
performance by the Company of its obligations under the Merger Agreement or by
the Principal Holder of his, her or its obligations under this Agreement and
(C) any action, proposal, transaction or agreement that would reasonably be
expected to result in (x) a breach of any covenant, representation or warranty
or other obligation or agreement of the Principal Holder under this Agreement or
in his, her or its capacity as a stockholder of the Company under the Merger
Agreement or (y) the failure of any condition to the consummation of the Offer
or the Merger set forth in the Merger Agreement to be satisfied, and (2) in
favor of the Merger or any other matter to the extent necessary for the
consummation of the Transactions.

 

(b)         Any vote required to be cast or consent required to be executed
pursuant to this Section 2.01 shall be cast or executed in accordance with the
applicable procedures relating thereto so as to ensure that it is duly counted
for purposes of determining that a quorum is present (if applicable) and for
purposes of recording the results of such vote or consent.

 

 

 

 

Section 2.02        Grant of Irrevocable Proxy. The Principal Holder hereby
irrevocably appoints as his, her or its proxy and attorney-in-fact Parent, and
any other Person designated by Parent in writing (collectively, the “Grantees”),
each of them individually, with full power of substitution and resubstitution,
effective as of the date hereof and continuing until termination of this
Agreement pursuant to Section 6.01 (the “Voting Period”), (a) to attend any and
all stockholder meetings of the Company with respect to the matters set forth in
Section 2.01, (b) to vote, express consent or dissent or issue instructions to
the record holder to vote, express consent or dissent with respect to the
Covered Shares in accordance with the provisions of Section 2.01(a) at any such
meeting and (c) to grant or withhold, or issue instructions to the record holder
to grant or withhold, consistent with the provisions of Section 2.01(a), all
written consents with respect to the Covered Shares, in each case as Parent or
its proxy or substitute shall, in Parent’s sole discretion, deem proper with
respect to the Covered Shares. The proxy granted by the Principal Holder under
this Agreement shall be irrevocable during the Voting Period and shall be deemed
to be coupled with an interest sufficient in law to support an irrevocable
proxy. The Principal Holder will take such further action or execute such other
instruments as may be reasonably necessary to effectuate the intent of such
proxy and this Section 2.02. The power of attorney granted by the Principal
Holder under this Section 2.02 is a durable power of attorney and shall survive
the bankruptcy or dissolution of the Principal Holder. Other than as provided in
this Section 2.02, the Principal Holder shall not directly or indirectly grant
any Person any proxy (revocable or irrevocable), power of attorney or other
authorization with respect to any of the Principal Holder’s Covered Shares. For
Covered Shares as to which any Principal Holder is the Beneficial Owner but not
the holder of record, the Principal Holder shall cause any holder of record of
such Covered Shares to grant to the Grantees a proxy to the same effect as that
described in this Section 2.02. Parent may terminate this proxy with respect to
any Principal Holder at any time at his, her or its sole election by written
notice provided to the Principal Holder.

 

Section 2.03       No Inconsistent Agreements. The Principal Holder hereby
represents, warrants, covenants and agrees that, except for this Agreement, the
Principal Holder (a) has not entered into, and shall not enter into at any time
while this Agreement remains in effect, any voting agreement or voting trust
with respect to the Covered Shares, (b) has not granted, and shall not grant at
any time while this Agreement remains in effect, a proxy, consent or power of
attorney with respect to the Covered Shares and (c) has not taken and shall not
knowingly take any action that would make any representation or warranty of the
Principal Holder contained herein untrue or incorrect or have the effect of
preventing or disabling the Principal Holder from performing any of his, her or
its obligations under this Agreement. The Principal Holder hereby represents
that all proxies, powers of attorney, instructions or other requests given by
the Principal Holder prior to the execution of this Agreement in respect of the
voting of the Principal Holder’s Covered Shares which are still in effect, if
any, are not irrevocable and the Principal Holder hereby revokes (and agrees to
take any necessary further action to cause to be revoked) any all previous
proxies, powers of attorney, instructions or other requests with respect to the
Principal Holder’s Covered Shares.

 

 

 

 

Article III.
TENDERING

 

Section 3.01        Tender of the Covered Shares. As promptly as practicable
after the commencement of the Offer, and in any event no later than the tenth
(10th) Business Day following commencement of the Offer, the Principal Holder
shall validly tender into the Offer (and deliver any certificates evidencing, to
the extent such Covered Shares are in certificated form) all of the Covered
Shares Beneficially Owned by the Principal Holder in accordance with the
procedures set forth in the Offer Documents, free and clear of all Encumbrances.
If the Principal Holder acquires any Covered Shares after the tenth (10th)
Business Day following the commencement of the Offer, the Principal Holder shall
validly tender into the Offer (and deliver any certificates evidencing, to the
extent such Covered Shares are in certificated form) such Covered Shares on or
prior to the Expiration Date in accordance with the procedures set forth in the
Offer Documents, free and clear of all Encumbrances. Without limiting the
generality of the foregoing, in connection with tendering Covered Shares, the
Principal Holder shall (a) deliver or cause to be delivered to Purchaser (or its
authorized agent), pursuant to the terms of the Offer and prior to the
Expiration Date, (i) a letter of transmittal with respect to all of the Covered
Shares complying with the terms of the Offer, (ii) any Certificate, or agent’s
message (or such other evidence, if any, of transfer as the Paying Agent may
reasonably request) in the case of any Book-Entry Share, representing the
Covered Shares, and (iii) all other documents or instruments required to be
delivered by other holders of Shares pursuant to the terms of the Offer and (b)
take all other action required to validly tender or cause to be validly tendered
into the Offer prior to the Expiration Date all of the Covered Shares.

 

Section 3.02        No Withdrawal. The Principal Holder agrees that once Covered
Shares are tendered into the Offer, the Principal Holder shall not withdraw, or
permit to be withdrawn, any Covered Shares from the Offer unless and until
(i) the date that the Offer is terminated in accordance with the Merger
Agreement without the Purchaser purchasing all shares tendered into the Offer in
accordance with its terms or (ii) the termination of this Agreement in
accordance with Section 6.01.

 

Section 3.03       Conditional Obligation. The Principal Holder agrees that
Purchaser’s obligation to accept for payment shares of Covered Shares tendered
into the Offer is subject to the terms and conditions of the Merger Agreement
and the Offer.

 

Article IV.
REPRESENTATIONS AND WARRANTIES

 

Section 4.01        Representations and Warranties of The Principal Holder. The
Principal Holder hereby represents and warrants to Parent and Purchaser as
follows:

 

(a)         Authorization; Validity of Agreement; Necessary Action. The
Principal Holder has the authority and legal capacity to execute and deliver
this Agreement, to perform his, her or its obligations hereunder and to
consummate the transactions contemplated hereby. The Principal Holder, if it is
a corporation, partnership, limited liability company, trust or other entity, is
duly organized and validly existing and in good standing under the laws of the
jurisdiction of its organization. This Agreement has been duly executed and
delivered by the Principal Holder and, assuming this Agreement constitutes a
valid and binding obligation of Purchaser and Parent, constitutes a legal, valid
and binding obligation of the Principal Holder, enforceable against him, her or
it in accordance with its terms, subject to the effect of any bankruptcy,
insolvency (including all Laws related to fraudulent transfers), reorganization,
moratorium or similar Laws affecting creditors’ rights generally and subject to
the effect of general principles of equity. The execution and delivery of this
Agreement by the Principal Holder, the performance of his, her or its
obligations hereunder and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Principal Holder; and no other proceedings on the part of the Principal Holder
are necessary to authorize this Agreement, the performance of his, her or its
obligations hereunder and the consummation of the transactions contemplated
hereby.

 

 

 

 

(b)         Ownership. The Principal Holder’s Existing Shares are, and all of
the Covered Shares owned by the Principal Holder from the date hereof through
and on the Acceptance Date will be, Beneficially Owned by the Principal Holder.
The Principal Holder has good and marketable title to the Principal Holder’s
Existing Shares, free and clear of any Encumbrances. Other than the Existing
Shares set forth on Schedule 1 hereto and shares of Common Stock or derivative
securities of which the Principal Holder or his, her or its affiliates have
shared Beneficial Ownership as disclosed in related filings under Section 16 of
the Securities Exchange Act of 1934, as of the date hereof the Principal Holder
does not Beneficially Own: (i) any securities of the Company convertible into or
exchangeable or exercisable for shares of capital stock or other voting
securities or equity interests of the Company, (ii) any warrants, calls, options
or other rights to acquire from the Company any capital stock, voting
securities, equity interests or securities convertible into or exchangeable or
exercisable for capital stock or voting securities of the Company, or any stock
appreciation rights, or (iii) “phantom” stock rights, performance units or other
rights to receive shares of Common Stock (or cash or other economic benefit in
respect thereof) on a deferred basis. The Principal Holder has and will have at
all times through the Acceptance Date sole voting power (including the right to
control such vote as contemplated herein), sole power of disposition, sole power
to issue instructions with respect to the matters set forth in Article II and
sole power to agree to all of the matters set forth in this Agreement, in each
case with respect to all of the Covered Shares.

 

(c)          No Violation. The execution and delivery of this Agreement by the
Principal Holder does not, and the performance by the Principal Holder of his,
her or its obligations under this Agreement will not, (i) conflict with or
violate any provision of the certificate of incorporation, bylaws or similar
organizational documents of the Principal Holder, or (ii) conflict with, result
in any breach of or constitute a default (or an event that with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, modification, acceleration or cancellation of, or result in the
creation of any Encumbrance on the properties or assets of the Principal Holder
pursuant to, any Contract or other instrument or obligation to which the
Principal Holder is a party or by which the Principal Holder, and/or any of his,
her or its assets or properties is bound, except for any of the foregoing as
would not, or would not reasonably be expected, either individually or in the
aggregate, to impair the ability of the Principal Holder to perform his, her or
its obligations hereunder or to consummate the transactions contemplated hereby.

 

(d)          Consents and Approvals. The execution and delivery of this
Agreement by the Principal Holder does not, and the performance by the Principal
Holder of his, her or its obligations under this Agreement and the consummation
by the Principal Holder of the transactions contemplated hereby will not,
require the Principal Holder to obtain any consent, approval, authorization or
permit of, or to make any registration, declaration, filing with or notification
to, any Governmental Entity, except for any consent, approval, authorization,
permit, registration, declaration, filing or notification required to be made,
obtained or provided pursuant to applicable securities Laws or as would not, or
would not reasonably be expected, either individually or in the aggregate, to
impair the ability of the Principal Holder to perform his, her or its
obligations hereunder or to consummate the transactions contemplated hereby.

 

 

 

 

(e)          Absence of Litigation. As of the date hereof, there are no actions,
suits, investigations or proceedings (each, a “Proceeding”) pending or, to the
knowledge of the Principal Holder, threatened by, against, or involving or
affecting the Principal Holder and/or any of his, her or its respective
Affiliates before or by any Governmental Entity that would reasonably be
expected to impair the ability of the Principal Holder to perform his, her or
its obligations hereunder or to consummate the transactions contemplated hereby.

 

(f)          Merger Agreement. The Principal Holder has received and reviewed
the Merger Agreement and has had the opportunity to ask questions, and has
received satisfactory answers thereto, from the management of the Company
regarding the Merger Agreement and the transactions contemplated by the Merger
Agreement.

 

(g)         Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any brokerage, finders’, advisory or similar fee in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of the Principal Holder.

 

Section 4.02         Representations and Warranties of Parent and Purchaser.
Parent and Purchaser jointly and severally represent and warrant as follows:

 

(a)          Authorization; Validity of Agreement; Necessary Action. Each of
Parent and Purchaser has the full power and authority to execute and deliver
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by each of Parent and Purchaser and, assuming this Agreement
constitutes a valid and binding obligation of the Principal Holder, constitutes
a legal, valid and binding obligation of each of Parent and Purchaser,
enforceable against them in accordance with its terms, subject to the effect of
any bankruptcy, insolvency (including all Laws related to fraudulent transfers),
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and subject to the effect of general principles of equity.

 

(b)         No Violation. The execution and delivery of this Agreement by Parent
and Purchaser does not, and the performance by Parent and Purchaser of their
respective obligations under this Agreement will not, (i) conflict with or
violate any provision of the certificate of incorporation, bylaws or similar
organizational documents of Parent or Purchaser, (ii) conflict with or violate
any Law, ordinance or regulation of any Governmental Entity, applicable to
Parent or Purchaser or by which any of their respective assets or properties is
bound or (iii) conflict with, result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, modification, acceleration
or cancellation of, or result in the creation of any Encumbrance on the
respective properties or assets of Parent or Purchaser pursuant to, any Contract
or other instrument or obligation to which Parent or Purchaser is a party or by
which Parent or Purchaser, and/or any of their respective assets or properties
is bound, except for any of the foregoing as would not reasonably be expected,
either individually or in the aggregate, to materially impair the ability of
Parent or Purchaser to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

 

 

 

 

(c)          Consents and Approvals. The execution and delivery of this
Agreement by Parent and Purchaser does not, and the performance by each of
Parent and Purchaser of its respective obligations under this Agreement and the
consummation by each of Parent and Purchaser of the transactions contemplated
hereby will not, require Parent or Purchaser to obtain any consent, approval,
authorization or permit of, or to make any registration, declaration, filing
with or notification to, any Governmental Entity, except for any consent,
approval, authorization, permit, registration, declaration, filing or
notification required to be made, obtained or provided pursuant to applicable
securities Laws or Competition Laws or as would not reasonably be expected,
either individually or in the aggregate, to materially impair the ability of
Parent or Purchaser to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

 

Article V.
OTHER COVENANTS

 

Section 5.01        Prohibition on Transfers; Other Actions. Until the
termination of this Agreement in accordance with Section 6.01, the Principal
Holder agrees that it shall not (a) Transfer any of the Covered Shares,
Beneficial Ownership thereof or any other interest therein or (b) enter into any
agreement, arrangement or understanding with any Person, or take any other
action, that (i) violates or conflicts with or would reasonably be expected to
violate or conflict with the Principal Holder’s representations, warranties,
covenants and obligations under this Agreement or (ii) impairs or would
reasonably be expected to impair the ability of the Principal Holder to perform
his, her or its obligations hereunder or to consummate the transactions
contemplated hereby. Any Transfer in violation of this provision shall be void
ab initio.

 

Section 5.02        Adjustments. In the event of a stock split, stock dividend
or distribution (including any dividend or distribution of securities
convertible into Common Stock), or any change in the Common Stock by reason of
any split-up, reverse stock split, reorganization, recapitalization,
combination, reclassification, exchange of shares or the like, the terms
“Existing Shares” and “Covered Shares” shall be deemed to refer to and include
such shares as well as all such stock dividends and distributions and any
securities into which or for which any or all of such shares may be changed or
exchanged or which are received as a result of any such event and the terms of
this Agreement shall apply to any of such shares, stock dividends or
distributions or securities as though owned by the Principal Holder on the date
of this Agreement, and the Principal Holder promptly shall notify Parent in
writing, promptly following such acquisition, of the number and type of any and
all such shares, stock dividends or distributions or securities.

 

Section 5.03        Waiver of Dissenters Rights. The Principal Holder hereby
irrevocably waives, and agrees not to assert or perfect any rights of appraisal
or rights to dissent from the Merger (“Appraisal Rights”) that the Principal
Holder may have under applicable Laws or otherwise, including Section 262 of the
DGCL, a copy of which is attached hereto as Exhibit A, by virtue of ownership of
the Covered Shares, and covenants and agrees not to commence, voluntarily aid in
any way, prosecute, assign, transfer or cause to be commenced any claim, action,
cause of action, or other proceeding to seek (or file any petition related to)
any such Appraisal Right in respect of the Covered Shares in connection with the
Merger.

 

 

 

 

Section 5.04        Limitation on Transfer. The Principal Holder hereby agrees
that he, she or it will not request that the Company register the Transfer of
any certificate or uncertificated interest representing any of the Covered
Shares, unless such Transfer is made in compliance with this Agreement.

 

Section 5.05        Litigation. The Principal Holder agrees not to commence,
join in, facilitate, assist or encourage, and agrees to take all actions
necessary to opt out of any class in any class action with respect to, any claim
or Proceeding against Parent, Purchaser, the Company or any of their respective
directors or officers related to the Merger Agreement, the Offer or the Merger,
including any claim or Proceeding (a) challenging the validity of, or seeking to
enjoin the operation of, any provision of this Agreement or the Merger Agreement
or (b) alleging a breach of any fiduciary duty of any Person in connection with
the evaluation, negotiation or entry into the Merger Agreement.

 

Section 5.06         No Frustration; No Solicitation.

 

The Principal Holder shall, and shall cause his, her or its Subsidiaries and
his, her or its and their Representatives to, immediately cease and cause to be
terminated all existing discussions or negotiations with any Person conducted
heretofore with respect to any Acquisition Proposal.  Without limiting the
generality of Section 5.06(a), during the Voting Period, the Principal Holder
shall not, and the Principal Holder shall not authorize any of his, her or its
Subsidiaries or affiliates (as defined in the Merger Agreement) and shall use
commercially reasonable efforts not to permit any of his, her or its
Subsidiaries’ or his, her or its affiliates’ Representatives to, directly or
indirectly, (i) solicit, initiate or knowingly facilitate or encourage an
Acquisition Proposal, (ii) furnish or disclose to any Third Party non-public
information (or afford access to any of the properties, assets, books or records
relating to the Company or any of its Subsidiaries) with respect to or in
furtherance of or which would reasonably be likely to lead to an Acquisition
Proposal, (iii) negotiate or engage in substantive discussions with any Third
Party with respect to an Acquisition Proposal or (iv) enter into any agreement
or agreement in principle with respect to an Acquisition Proposal; provided,
however, that in the event a Person submits an Acquisition Proposal to the
Company, the Principal Holder may hold discussions with such Person solely with
respect to the terms of a proposed support agreement with respect to the
transaction contemplated by such Acquisition Proposal following such time as the
Company is permitted to engage in discussions with such Person in accordance
with Section 6.3(d) of the Merger Agreement. Without limiting the foregoing, the
Principal Holder agrees that any action taken by his, her or its Subsidiaries
and his, her or its and their Representatives that would be a breach of this
Section 5.06, shall be deemed to be a breach of this Section 5.06 by the
Principal Holder.

 

Section 5.07        Treatment of Equity Awards. If the Principal Holder holds
Company Restricted Shares, the Principal Holder further acknowledges and agrees
with the treatment of Company Restricted Shares contemplated by the Merger
Agreement and consents to such treatment with respect to any and all Company
Restricted Shares Beneficially Owned by the Principal Holder.

 

 

 

 

Article VI.
MISCELLANEOUS

 

Section 6.01       Termination. This Agreement shall terminate, and no party
shall have any rights or obligations hereunder, (a) automatically, without any
notice or other action by any Person, upon the earliest to occur of (i) the
Effective Time, (ii) the Merger Agreement Termination Date or (iii) the entry,
without the prior written consent of the Principal Holder, into any amendment or
modification of the Merger Agreement that results in a decrease in, or a change
in the form of, the Offer Price or the Merger Consideration or (b) with respect
to any Principal Holder, upon the mutual written agreement of Parent and the
Principal Holder. Notwithstanding the foregoing, the provisions of this
Article VI (other than Section 6.04) shall survive any termination of this
Agreement without regard to any temporal limitation. Neither the provisions of
this Section 6.01 nor the termination of this Agreement shall relieve any party
hereto from any liability to any other party arising out of or in connection
with a prior breach of this Agreement.

 

Section 6.02        No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in Parent or Purchaser any direct or indirect ownership
or incidence of ownership of or with respect to any Covered Shares. All rights,
ownership and economic benefits of and relating to the Covered Shares remain
vested in and belong to the Principal Holder, and nothing herein shall, or shall
be construed to, grant Parent any power, sole or shared, to direct or control
the voting or disposition of any of the Covered Shares, except as otherwise
provided herein.

 

Section 6.03        Expenses. Whether or not the Transactions are consummated,
all expenses incurred by any party to this Agreement or on his, her or its
behalf in connection with this Agreement and the Transactions shall be paid by
the party incurring those expenses.

 

Section 6.04        Public Announcements. The Principal Holder shall not issue
any press release or make any public statement with respect to the Offer, the
Merger, the Merger Agreement or this Agreement without the prior written consent
of Parent, except as may be required by applicable Law or the rules or
regulations of any applicable United States securities exchange or Governmental
Entity to which the Principal Holder is subject, in which case the Principal
Holder shall use his, her or its commercially reasonable efforts to allow Parent
reasonable time to comment on such release or announcement in advance of such
issuance.  The Principal Holder (a) consents to and authorizes the publication
and disclosure by Parent and its Affiliates of his, her or its identity and
holdings of the Covered Shares and the nature of his, her or its commitments and
obligations under this Agreement (including, for the avoidance of doubt, the
disclosure of this Agreement) and any other information that Parent reasonably
determines is required to be disclosed by applicable Law in any announcement,
press release, the Offer Documents, the Company’s Schedule 14D-9 (in each case,
including all schedules and documents filed with the SEC) or any other
disclosure document in connection with the Offer, the Merger, any other
Transaction or the transactions contemplated by the Merger Agreement, (b) agrees
to promptly give to Parent and the Company any information they may reasonably
require for the preparation of any such disclosure documents and (c) agrees to
promptly notify Parent and the Company of any required corrections with respect
to any written information supplied by he, she or it specifically for use in any
such disclosure document, if any, to the extent that any shall be or have become
false or misleading in any material respect.

 

 

 

 

Section 6.05        Notices. Any notices or other communications required or
permitted under, or otherwise given in connection with, this Agreement shall be
in writing and shall be deemed to have been duly given (a) when delivered or
sent if delivered in person or sent by facsimile transmission (provided
confirmation of facsimile transmission is obtained), (b) on the next Business
Day if transmitted by national overnight courier or (c) on the date delivered if
sent by email (provided confirmation of email receipt is obtained and delivery
is followed within one Business Day pursuant to either clause (a) or (b)), in
each case, as follows (or to such other Persons or addressees as may be
designated in writing by the party to receive such notice):

 

If to Parent or Purchaser to:

 

Wabash National Corporation

1000 Sagamore Parkway S.

Lafayette, IN 47905-4727

Telephone: (765) 771-5438

Facsimile: (765) 771-5308

Email: Jeff.Taylor@wabashnational.com

Attention: Jeffrey Taylor, Senior Vice President and CFO

 

with a required copy (which shall not constitute notice) to:

 

Hogan Lovells US LLP

100 International Drive, Suite 2000

Baltimore, Maryland 21202

Telephone: (410) 659-2700

Facsimile: (410) 659-2701

Email: michael.silver@hoganlovells.com and william.intner@hoganlovells.com

Attention: Michael J. Silver and William I. Intner

 

If to the Principal Holder, to:

 

                  Attention:     Facsimile:           with a copy (which shall
not constitute notification) to:                         Attention:    
Facsimile:    

 

Section 6.06        Consents and Approval. For any matter under this Agreement
requiring the consent or approval of any party to be valid and binding on the
parties, such consent or approval must be in writing.

 

 

 

 

Section 6.07        Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or other electronic
transmission, including by e-mail attachment, shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

Section 6.08        Entire Agreement; No-Third Party Beneficiaries. This
Agreement and the Merger Agreement (and the schedules, annexes and exhibits
hereto and thereto) and the documents and instruments and other agreements among
the parties hereto and thereto as contemplated by or referred to herein or
therein, constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof. This Agreement is not intended to, and shall not, confer upon any Person
(other than the parties hereto and their respective successors and permitted
assigns) any rights, benefits, obligations, liabilities or remedies hereunder.
Each party hereto has participated in the drafting of this Agreement, which each
party acknowledges is the result of extensive negotiations between the parties.

 

Section 6.09        Assignment. No party may assign (by operation of Law or
otherwise) either this Agreement or any of his, her or its rights, interests or
obligations hereunder without the prior written consent of the other parties,
provided that Parent or Purchaser may assign its rights hereunder to one or more
other Affiliates of Parent or Purchaser.. Subject to the preceding sentence,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors. Any purported assignment in
violation of this Agreement will be void ab initio.

 

Section 6.10        Governing Law; Consent to Jurisdiction; Waiver of Trial by
Jury.

 

(a)          This Agreement and all claims and causes of action arising in
connection herewith shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without regard to Laws that may be applicable
under conflicts of laws principles (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Delaware.

 

 

 

 

(b)         Each of the parties hereto irrevocably agrees that any Proceeding
with respect to this Agreement and the rights and obligations arising in
connection herewith, or for recognition and enforcement of any judgment in
respect of this Agreement and the rights and obligations arising hereunder
brought by any other party hereto or his, her or its successors or assigns, will
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). Each of the
parties hereto hereby irrevocably submits with regard to any such Proceeding for
himself, herself or itself and in respect of his, her or its property, generally
and unconditionally, to the personal jurisdiction of the aforesaid courts and
agrees that he, she or it will not bring any action relating to this Agreement
or any of the transactions contemplated hereby in any court other than the
aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any Proceeding
with respect to this Agreement or the transactions contemplated hereby, (i) any
claim that he, she or it is not personally subject to the jurisdiction of the
above named courts for any reason other than the failure to serve in accordance
with this Section 6.10, (ii) any claim that he, she or it or his, her or its
property is exempt or immune from the jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) to the fullest extent permitted by
the applicable Law, any claim that (A) the Proceeding in such court is brought
in an inconvenient forum, (B) the venue of such Proceeding is improper or
(C) this Agreement, or the subject matter hereof, may not be enforced in or by
such courts.  Each of the parties hereto agrees that a final judgment in any
such Proceeding shall be conclusive and may be enforced in other jurisdictions
by suit on the judgment or in any other manner provided by Law.  Each party to
this Agreement irrevocably consents to service of process in the manner provided
for notices in Section 6.05 and agrees that service made in such manner shall
have the same legal force and effect as if served upon such party personally
within the State of Delaware.  Nothing in this Agreement will affect the right
of any party to this Agreement to serve process in any other manner permitted by
Law.

 

(c)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE HE, SHE OR IT HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT HE, SHE OR IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) HE, SHE OR IT
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) HE, SHE
OR IT MAKES SUCH WAIVERS VOLUNTARILY AND (IV) HE, SHE OR IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.10(c).

 

(d)         Specific Performance. The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at Law would exist and damages would be difficult to determine,
and accordingly, (a) the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to specific performance of
the terms hereof, in each case in the Court of Chancery of the State of Delaware
or, if such court shall not have jurisdiction, any state or federal court of the
United States of America having jurisdiction, this being in addition to any
other remedy to which they are entitled at Law or in equity, (b) the parties
waive any requirement for the securing or posting of any bond in connection with
the obtaining of any specific performance or injunctive relief and (c) the
parties will waive, in any action for specific performance, the defense of
adequacy of a remedy at Law.  A party’s pursuit of specific performance at any
time will not be deemed an election of remedies or waiver of the right to pursue
any other right or remedy to which such party may be entitled, including the
right to pursue remedies for liabilities or damages incurred or suffered by such
party in the case of a breach of this Agreement involving fraud or willful or
intentional misconduct.

 

 

 

 

(e)         Amendment; Waiver. Subject to applicable Law and subject to the
other provisions of this Agreement, this Agreement may be amended by the parties
hereto at any time prior to the Effective Time by execution of an instrument in
writing signed on behalf of each of Parent, Purchaser and the Principal Holder.
At any time and from time to time prior to the Effective Time, any party or
parties hereto may, to the extent legally allowed and except as otherwise set
forth herein, (a) extend the time for the performance of any of the obligations
or other acts of the other party or parties hereto, as applicable, (b) waive any
inaccuracies in the representations and warranties made to such party or parties
hereto contained herein or in any document delivered pursuant hereto and
(c) waive compliance with any of the agreements or conditions for the benefit of
such party or parties hereto contained herein. Any agreement on the part of a
party or parties hereto to any such extension or waiver shall be valid only if
set forth in an instrument in writing signed on behalf of such party or parties,
as applicable. Any delay in exercising any right under this Agreement shall not
constitute a waiver of such right.

 

(f)          Severability. In the event that any provision of this Agreement, or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to
negotiate in good faith in an effort to replace such void or unenforceable
provision of this Agreement with a valid and enforceable provision that will
achieve, to the maximum extent possible, the economic, business and other
purposes of such void or unenforceable provision.

 

(g)         Action by Stockholder Capacity Only. Each of Parent and Purchaser
acknowledges that the Principal Holder has entered into this Agreement solely in
his, her or its capacity as the record and/or beneficial owner of the Covered
Shares (and not in any other capacity). Nothing herein shall limit or affect any
actions taken by, or require the Principal Holder to take any action with
respect to, any director or officer of the Company and any actions taken
(whatsoever), or failure to take any actions (whatsoever), by any director or
officer of the Company in such capacity shall not be deemed to constitute a
breach of this Agreement.

 

Section 6.11        Further Assurance. The Principal Holder shall execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and use its reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper, or
advisable under applicable Laws, to perform its obligations under this
Agreement.

 

[Remainder of this page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
(where applicable, by their respective officers or other authorized Person
thereunto duly authorized) as of the date first written above.

 

  Wabash National Corporation       By:       Name:       Title:            
Redhawk Acquisition Corporation       By:       Name:       Title:  

 

[Signature Page to Tender and Voting Agreement]

 

 

 

 

IN WITNESS WHEREOF, the Principal Holder has caused this Agreement to be signed
as of the date first written above.

 

  PRINCIPAL HOLDER           [Name of Principal Holder]

 

[Signature Page to Tender and Voting Agreement]

 

 

 

 

SCHEDULE 1

 

EXISTING SHARES

 

Class A Common Stock ______ shares

 

Class B Common Stock ______ shares

 

 

 

 

EXHIBIT A

 

SECTION 262 OF THE DGCL

 

[Attached]

 

 

 

 

SECTION 262 OF THE
DELAWARE GENERAL CORPORATION LAW
RIGHTS OF APPRAISAL

 

Appraisal Rights.

 

(a)         Any stockholder of a corporation of this State who holds shares of
stock on the date of the making of a demand pursuant to subsection (d) of this
section with respect to such shares, who continuously holds such shares through
the effective date of the merger or consolidation, who has otherwise complied
with subsection (d) of this section and who has neither voted in favor of the
merger or consolidation nor consented thereto in writing pursuant to § 228 of
this title shall be entitled to an appraisal by the Court of Chancery of the
fair value of the stockholder’s shares of stock under the circumstances
described in subsections (b) and (c) of this section. As used in this section,
the word “stockholder” means a holder of record of stock in a corporation; the
words “stock” and “share” mean and include what is ordinarily meant by those
words; and the words “depository receipt” mean a receipt or other instrument
issued by a depository representing an interest in 1 or more shares, or
fractions thereof, solely of stock of a corporation, which stock is deposited
with the depository.

 

(b)         Appraisal rights shall be available for the shares of any class or
series of stock of a constituent corporation in a merger or consolidation to be
effected pursuant to § 251 (other than a merger effected pursuant to § 251(g) of
this title and, subject to paragraph (b)(3) of this section, § 251(h) of this
title), § 252, § 254, § 255, § 256, § 257, § 258, § 263 or § 264 of this title:

 

(1)          Provided, however, that, except as expressly provided in § 363(b)
of this title, no appraisal rights under this section shall be available for the
shares of any class or series of stock, which stock, or depository receipts in
respect thereof, at the record date fixed to determine the stockholders entitled
to receive notice of the meeting of stockholders to act upon the agreement of
merger or consolidation, were either: (i) listed on a national securities
exchange or (ii) held of record by more than 2,000 holders; and further provided
that no appraisal rights shall be available for any shares of stock of the
constituent corporation surviving a merger if the merger did not require for its
approval the vote of the stockholders of the surviving corporation as provided
in § 251(f) of this title.

 

(2)          Notwithstanding paragraph (b)(1) of this section, appraisal rights
under this section shall be available for the shares of any class or series of
stock of a constituent corporation if the holders thereof are required by the
terms of an agreement of merger or consolidation pursuant to §§ 251, 252, 254,
255, 256, 257, 258, 263 and 264 of this title to accept for such stock anything
except:

 

a.           Shares of stock of the corporation surviving or resulting from such
merger or consolidation, or depository receipts in respect thereof;

 

b.           Shares of stock of any other corporation, or depository receipts in
respect thereof, which shares of stock (or depository receipts in respect
thereof) or depository receipts at the effective date of the merger or
consolidation will be either listed on a national securities exchange or held of
record by more than 2,000 holders;

 

 

 

 

c.           Cash in lieu of fractional shares or fractional depository receipts
described in the foregoing paragraphs (b)(2)a. and b. of this section; or

 

d.           Any combination of the shares of stock, depository receipts and
cash in lieu of fractional shares or fractional depository receipts described in
the foregoing paragraphs (b)(2)a., b. and c. of this section.

 

(3)          In the event all of the stock of a subsidiary Delaware corporation
party to a merger effected under § 251(h), § 253 or § 267 of this title is not
owned by the parent immediately prior to the merger, appraisal rights shall be
available for the shares of the subsidiary Delaware corporation.

 

(4)          In the event of an amendment to a corporation’s certificate of
incorporation contemplated by § 363(a) of this title, appraisal rights shall be
available as contemplated by § 363(b) of this title, and the procedures of this
section, including those set forth in subsections (d) and (e) of this section,
shall apply as nearly as practicable, with the word “amendment” substituted for
the words “merger or consolidation”, and the word “corporation” substituted for
the words “constituent corporation” and/or “surviving or resulting corporation”.

 

(c)          Any corporation may provide in its certificate of incorporation
that appraisal rights under this section shall be available for the shares of
any class or series of its stock as a result of an amendment to its certificate
of incorporation, any merger or consolidation in which the corporation is a
constituent corporation or the sale of all or substantially all of the assets of
the corporation. If the certificate of incorporation contains such a provision,
the provisions of this section, including those set forth in subsections (d),
(e) and (g) of this section, shall apply as nearly as is practicable.

 

(d)          Appraisal rights shall be perfected as follows:

 

(1)          If a proposed merger or consolidation for which appraisal rights
are provided under this section is to be submitted for approval at a meeting of
stockholders, the corporation, not less than 20 days prior to the meeting, shall
notify each of its stockholders who was such on the record date for notice of
such meeting (or such members who received notice in accordance with § 255(c) of
this title) with respect to shares for which appraisal rights are available
pursuant to subsection (b) or (c) of this section that appraisal rights are
available for any or all of the shares of the constituent corporations, and
shall include in such notice a copy of this section and, if 1 of the constituent
corporations is a nonstock corporation, a copy of § 114 of this title. Each
stockholder electing to demand the appraisal of such stockholder’s shares shall
deliver to the corporation, before the taking of the vote on the merger or
consolidation, a written demand for appraisal of such stockholder’s shares. Such
demand will be sufficient if it reasonably informs the corporation of the
identity of the stockholder and that the stockholder intends thereby to demand
the appraisal of such stockholder’s shares. A proxy or vote against the merger
or consolidation shall not constitute such a demand. A stockholder electing to
take such action must do so by a separate written demand as herein provided.
Within 10 days after the effective date of such merger or consolidation, the
surviving or resulting corporation shall notify each stockholder of each
constituent corporation who has complied with this subsection and has not voted
in favor of or consented to the merger or consolidation of the date that the
merger or consolidation has become effective; or

 

 

 

 

(2)          If the merger or consolidation was approved pursuant to § 228, §
251(h), § 253, or § 267 of this title, then either a constituent corporation
before the effective date of the merger or consolidation or the surviving or
resulting corporation within 10 days thereafter shall notify each of the holders
of any class or series of stock of such constituent corporation who are entitled
to appraisal rights of the approval of the merger or consolidation and that
appraisal rights are available for any or all shares of such class or series of
stock of such constituent corporation, and shall include in such notice a copy
of this section and, if 1 of the constituent corporations is a nonstock
corporation, a copy of § 114 of this title. Such notice may, and, if given on or
after the effective date of the merger or consolidation, shall, also notify such
stockholders of the effective date of the merger or consolidation. Any
stockholder entitled to appraisal rights may, within 20 days after the date of
mailing of such notice or, in the case of a merger approved pursuant to § 251(h)
of this title, within the later of the consummation of the offer contemplated by
§ 251(h) of this title and 20 days after the date of mailing of such notice,
demand in writing from the surviving or resulting corporation the appraisal of
such holder’s shares. Such demand will be sufficient if it reasonably informs
the corporation of the identity of the stockholder and that the stockholder
intends thereby to demand the appraisal of such holder’s shares. If such notice
did not notify stockholders of the effective date of the merger or
consolidation, either (i) each such constituent corporation shall send a second
notice before the effective date of the merger or consolidation notifying each
of the holders of any class or series of stock of such constituent corporation
that are entitled to appraisal rights of the effective date of the merger or
consolidation or (ii) the surviving or resulting corporation shall send such a
second notice to all such holders on or within 10 days after such effective
date; provided, however, that if such second notice is sent more than 20 days
following the sending of the first notice or, in the case of a merger approved
pursuant to § 251(h) of this title, later than the later of the consummation of
the offer contemplated by § 251(h) of this title and 20 days following the
sending of the first notice, such second notice need only be sent to each
stockholder who is entitled to appraisal rights and who has demanded appraisal
of such holder’s shares in accordance with this subsection. An affidavit of the
secretary or assistant secretary or of the transfer agent of the corporation
that is required to give either notice that such notice has been given shall, in
the absence of fraud, be prima facie evidence of the facts stated therein. For
purposes of determining the stockholders entitled to receive either notice, each
constituent corporation may fix, in advance, a record date that shall be not
more than 10 days prior to the date the notice is given, provided, that if the
notice is given on or after the effective date of the merger or consolidation,
the record date shall be such effective date. If no record date is fixed and the
notice is given prior to the effective date, the record date shall be the close
of business on the day next preceding the day on which the notice is given.

 

 

 

 

(e)          Within 120 days after the effective date of the merger or
consolidation, the surviving or resulting corporation or any stockholder who has
complied with subsections (a) and (d) of this section hereof and who is
otherwise entitled to appraisal rights, may commence an appraisal proceeding by
filing a petition in the Court of Chancery demanding a determination of the
value of the stock of all such stockholders. Notwithstanding the foregoing, at
any time within 60 days after the effective date of the merger or consolidation,
any stockholder who has not commenced an appraisal proceeding or joined that
proceeding as a named party shall have the right to withdraw such stockholder’s
demand for appraisal and to accept the terms offered upon the merger or
consolidation. Within 120 days after the effective date of the merger or
consolidation, any stockholder who has complied with the requirements of
subsections (a) and (d) of this section hereof, upon written request, shall be
entitled to receive from the corporation surviving the merger or resulting from
the consolidation a statement setting forth the aggregate number of shares not
voted in favor of the merger or consolidation and with respect to which demands
for appraisal have been received and the aggregate number of holders of such
shares. Such written statement shall be mailed to the stockholder within 10 days
after such stockholder’s written request for such a statement is received by the
surviving or resulting corporation or within 10 days after expiration of the
period for delivery of demands for appraisal under subsection (d) of this
section hereof, whichever is later. Notwithstanding subsection (a) of this
section, a person who is the beneficial owner of shares of such stock held
either in a voting trust or by a nominee on behalf of such person may, in such
person’s own name, file a petition or request from the corporation the statement
described in this subsection.

 

(f)          Upon the filing of any such petition by a stockholder, service of a
copy thereof shall be made upon the surviving or resulting corporation, which
shall within 20 days after such service file in the office of the Register in
Chancery in which the petition was filed a duly verified list containing the
names and addresses of all stockholders who have demanded payment for their
shares and with whom agreements as to the value of their shares have not been
reached by the surviving or resulting corporation. If the petition shall be
filed by the surviving or resulting corporation, the petition shall be
accompanied by such a duly verified list. The Register in Chancery, if so
ordered by the Court, shall give notice of the time and place fixed for the
hearing of such petition by registered or certified mail to the surviving or
resulting corporation and to the stockholders shown on the list at the addresses
therein stated. Such notice shall also be given by 1 or more publications at
least 1 week before the day of the hearing, in a newspaper of general
circulation published in the City of Wilmington, Delaware or such publication as
the Court deems advisable. The forms of the notices by mail and by publication
shall be approved by the Court, and the costs thereof shall be borne by the
surviving or resulting corporation.

 

(g)          At the hearing on such petition, the Court shall determine the
stockholders who have complied with this section and who have become entitled to
appraisal rights. The Court may require the stockholders who have demanded an
appraisal for their shares and who hold stock represented by certificates to
submit their certificates of stock to the Register in Chancery for notation
thereon of the pendency of the appraisal proceedings; and if any stockholder
fails to comply with such direction, the Court may dismiss the proceedings as to
such stockholder. If immediately before the merger or consolidation the shares
of the class or series of stock of the constituent corporation as to which
appraisal rights are available were listed on a national securities exchange,
the Court shall dismiss the proceedings as to all holders of such shares who are
otherwise entitled to appraisal rights unless (1) the total number of shares
entitled to appraisal exceeds 1% of the outstanding shares of the class or
series eligible for appraisal, (2) the value of the consideration provided in
the merger or consolidation for such total number of shares exceeds $1 million,
or (3) the merger was approved pursuant to § 253 or § 267 of this title.

 

 

 

 

(h)         After the Court determines the stockholders entitled to an
appraisal, the appraisal proceeding shall be conducted in accordance with the
rules of the Court of Chancery, including any rules specifically governing
appraisal proceedings. Through such proceeding the Court shall determine the
fair value of the shares exclusive of any element of value arising from the
accomplishment or expectation of the merger or consolidation, together with
interest, if any, to be paid upon the amount determined to be the fair value. In
determining such fair value, the Court shall take into account all relevant
factors. Unless the Court in its discretion determines otherwise for good cause
shown, and except as provided in this subsection, interest from the effective
date of the merger through the date of payment of the judgment shall be
compounded quarterly and shall accrue at 5% over the Federal Reserve discount
rate (including any surcharge) as established from time to time during the
period between the effective date of the merger and the date of payment of the
judgment. At any time before the entry of judgment in the proceedings, the
surviving corporation may pay to each stockholder entitled to appraisal an
amount in cash, in which case interest shall accrue thereafter as provided
herein only upon the sum of (1) the difference, if any, between the amount so
paid and the fair value of the shares as determined by the Court, and (2)
interest theretofore accrued, unless paid at that time. Upon application by the
surviving or resulting corporation or by any stockholder entitled to participate
in the appraisal proceeding, the Court may, in its discretion, proceed to trial
upon the appraisal prior to the final determination of the stockholders entitled
to an appraisal. Any stockholder whose name appears on the list filed by the
surviving or resulting corporation pursuant to subsection (f) of this section
and who has submitted such stockholder’s certificates of stock to the Register
in Chancery, if such is required, may participate fully in all proceedings until
it is finally determined that such stockholder is not entitled to appraisal
rights under this section.

 

(i)           The Court shall direct the payment of the fair value of the
shares, together with interest, if any, by the surviving or resulting
corporation to the stockholders entitled thereto. Payment shall be so made to
each such stockholder, in the case of holders of uncertificated stock forthwith,
and the case of holders of shares represented by certificates upon the surrender
to the corporation of the certificates representing such stock. The Court’s
decree may be enforced as other decrees in the Court of Chancery may be
enforced, whether such surviving or resulting corporation be a corporation of
this State or of any state.

 

(j)           The costs of the proceeding may be determined by the Court and
taxed upon the parties as the Court deems equitable in the circumstances. Upon
application of a stockholder, the Court may order all or a portion of the
expenses incurred by any stockholder in connection with the appraisal
proceeding, including, without limitation, reasonable attorney’s fees and the
fees and expenses of experts, to be charged pro rata against the value of all
the shares entitled to an appraisal.

 

(k)          From and after the effective date of the merger or consolidation,
no stockholder who has demanded appraisal rights as provided in subsection (d)
of this section shall be entitled to vote such stock for any purpose or to
receive payment of dividends or other distributions on the stock (except
dividends or other distributions payable to stockholders of record at a date
which is prior to the effective date of the merger or consolidation); provided,
however, that if no petition for an appraisal shall be filed within the time
provided in subsection (e) of this section, or if such stockholder shall deliver
to the surviving or resulting corporation a written withdrawal of such
stockholder’s demand for an appraisal and an acceptance of the merger or
consolidation, either within 60 days after the effective date of the merger or
consolidation as provided in subsection (e) of this section or thereafter with
the written approval of the corporation, then the right of such stockholder to
an appraisal shall cease. Notwithstanding the foregoing, no appraisal proceeding
in the Court of Chancery shall be dismissed as to any stockholder without the
approval of the Court, and such approval may be conditioned upon such terms as
the Court deems just; provided, however that this provision shall not affect the
right of any stockholder who has not commenced an appraisal proceeding or joined
that proceeding as a named party to withdraw such stockholder’s demand for
appraisal and to accept the terms offered upon the merger or consolidation
within 60 days after the effective date of the merger or consolidation, as set
forth in subsection (e) of this section.

 

 

 

 

(l)           The shares of the surviving or resulting corporation to which the
shares of such objecting stockholders would have been converted had they
assented to the merger or consolidation shall have the status of authorized and
unissued shares of the surviving or resulting corporation.

 

 

